Citation Nr: 0712180	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1979.  At some point thereafter, apparently starting 
in 1984, the veteran served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
degenerative changes of the lumbar spine.  The veteran did 
not request a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim. 

The veteran alleges that his current low back disability is 
the result of a motor vehicle accident that occurred in 
service.  

The veteran was afforded a VA examination in January 2003 to 
determine the nature and etiology of his disability.  
However, the examiner did not review the veteran's claims 
folder in conjunction with the examination.  It is noted that 
the evidence of record includes a service medical record 
indicating that the veteran injured his low back in June 1974 
and also references an injury the veteran sustained in 1983 
while working construction.  Thus, the Board is of the 
opinion that another orthopedic examination should be 
accomplished.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  

As the veteran continues to complain of back problems, the RO 
must obtain the most recent treatment records.

In sum, since the evidence shows an in-service accident and 
there are the references made to a herniated disc resulting 
from a construction accident, the veteran must undergo VA 
examination (with the claims file available for review) to 
determine the etiology of any current spine condition.  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 
5103A (d) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
to determine if he has received any 
medical treatment for his spine 
condition from 2001 to present.  If so, 
all efforts to obtain such records 
should be performed.

2.	After obtaining the above records, to 
the extent possible, the veteran should 
be afforded an orthopedic examination.  
The claims file should be provided to 
the physician for review, and the 
examiner should note that it has been 
reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current spine disability 
is the result of a disease or injury in 
service.  In this opinion, the 
physician should specifically address 
both 1974 and 1983 accidents and their 
relationship to the veteran's current 
low back disability. 

The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, the RO/AMC should readjudicate the 
claim. In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case.  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claim should be returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



